Citation Nr: 1141459	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 2000 to December 2003 and from February 2005 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Veteran originally filed a claim of entitlement to service connection for PTSD; however, the medical evidence indicates that he has been diagnosed with other psychiatric diagnoses in addition to PTSD, including anxiety disorder.  As such, the Board has re-characterized the issue as entitlement to an acquired psychiatric disorder, as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (the scope of a service connection claim for PTSD included consideration of service connection for other psychiatric diagnoses shown by the record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that further development is necessary with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The regulations pertaining to service connection for PTSD were amended during the pendency of this appeal.  Specifically, prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional. 

The regulation defines "fear of hostile military or terrorist activity" to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).  

Here, the service records establish that the Veteran had approximately a year of foreign service and received the Global War on Terrorism Service Medal and the Iraq Campaign Medal.  The Veteran contends that he experiences nightmares and flashbacks due to his service in Iraq, including being exposed to dead bodies, smelling burning flesh and incoming mortar fire.  

The VA treatment records provide a diagnosis of PTSD and anxiety disorder based on the Veteran's report of serving in a combat area.  The VA treatment records do not, however, provide a diagnosis of PTSD that is in compliance with Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).  Further, a March 2011 VA examination found that the Veteran did not meet the diagnosis of PTSD, but did not address any other psychiatric disabilities.  

It is unclear from the medical evidence of record whether the Veteran's alleged stressors alone and the symptoms presented are sufficient to support a diagnosis of PTSD that is in compliance with DSM-IV.  It is also unclear from the evidence of record if the Veteran's anxiety disorder is related to his in-service experiences.  As such, further development of the medical evidence in this matter is necessary. 

Additionally, the Board finds that the Veteran has not received sufficient notice as required by the The Veterans Claims Assistance Act of 2000 (VCAA).  Although the RO sent him a VCAA notice letter in March 2008, such was pertinent only to PTSD.  As indicated previously, the Board has expanded the Veteran's claim in accordance with Clemons, to include all diagnosed acquired psychiatric disorders.  Therefore, proper notice consistent with the VCAA should be provided to the Veteran on remand. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011) for the issues now on appeal including an explanation as to how he may prevail on his claim for entitlement to service connection for PTSD, to include providing him with a copy of the new service connections rules and regulations (75 Fed. Reg. 39,843 (July 13, 2010)) affecting PTSD service connection claims.  

2. Then, the appellant should be afforded an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of his claimed in-service stressors, including fear of hostile military or terrorist activity.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


